                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                            No. 5:19-CR-220-D-6

UNITED STATES OF AMERICA

      v.                                          ORDER TO SEAL
                                             [DOCKET ENTRY NUMBER 743]
SAMUEL CRUZ,

               Defendant.

     Upon Motion of the Defendant,      it is hereby ORDERED that Docket

Entry Number 743   be   sealed until   such time as   the   Court determines

that the aforementioned filing should be unsealed.

     SO ORDERED. This, the __j£ day of September, 2020.




                                                 JAMES C. DEVER III
                                            United States District Judge




     Case 5:19-cr-00220-D Document 745 Filed 09/15/20 Page 1 of 1
